DETAILED ACTION
This Notice of Allowance is in response to applicants’ amendment and remarks filed 12/08/2021.  Claims 1-5, 9, 10, 13, and 17-19 have been amended.  Claims 1-20 are pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 9, and 17 are allowed for the reasons argued by applicants in the remarks filed on 12/08/2021 which are persuasive.  In light of the amendment to the claims, the 35 U.S.C. 112(b) rejection of Claims 3 and 19 is withdrawn.  Further, the non-statutory double patenting rejection of Claims 1-20 is  2-8, 10-16, and 18-20 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although, the prior art of record Gopalakrishna et al. (US 20170310705 A1) discloses “a sensor (e.g. Gopalakrishna deception sensors installed in the site network [0046]; [0052]; [0069]) to identify and flag a connection request from a new network through at least one access point of a secured local area network (SLAN) (e.g. Gopalakrishna site network is a local area network LAN [0050] including routers, wireless base stations [0051]; [0052]; sender initiates a connection attempt to the system [0293]; sender’s connection request is suspect [0294]; redirect communications with the sender to a high interaction deception [0295]; gateway connects network to another network [0072]; security device connects between gateway device and network’s router [0133]; “Once the security device 660 has detected an access to a security mechanism, the security device 660 may next attempt to confirm that an intrusion into the network 600 has taken place” [0143]; [0272]), and to collect data and information regarding the new network (e.g. Gopalakrishna [0299]-[0301]; receive packets from threat source [0316])”,
Neither Gopalakrishna nor the prior art of record teaches individually or in combination the limitations listed below as recited in applicants’ amended independent Claims:
[Claim 1] “interrogate the unknown network using an extracted query package to collect data and information regarding the unknown network and interactions between the unknown network and the pseudo-network, wherein the extracted query package comprises queries and expected responses from a query database… check in a historic database for the identified at least one marker to determine whether the identified at least one marker matches a classification from a plurality of classifications stored in the historic database; in response to determining that the identified at least one marker matches the classification, extract the query package, wherein the query package is associated with the classification and the classification comprises the at least one marker”;
[Claim 9] “checking in a historic database for the identified at least one marker to establish a classification of the unknown network, wherein the historic database comprises a plurality of classifications; using, by the central console, the at least one marker to extract a query package for the established classification of the unknown network from a query database to evaluate an operational security status of the unknown network, the query package including queries and expected responses”;
[Claim 17] “provide the collected data and information to a central console, wherein the at least one access point comprises a sensor; identifying, by the central console, at least one marker for classification of the unknown network; extracting, from a query database, a query package for the classification of the unknown network, the query package including queries and expected responses for interrogating the unknown network… interrogating the unknown network using the query package… using the collected data and information regarding the interaction of the unknown network with the pseudo-network including results of the interrogation to evaluate an operational security status of the unknown network”.
The closest prior art made of record and cited consisted of the following references.
Staniford et al. (US 20110247072 A1) discloses steps of examining received PDF network content to determine if one or more suspicious characteristics indicative of malicious network content are included in the PDF network content, providing PDF network content determined to include at least one suspicious characteristic to one or more virtual machines, and analyzing responses received from the one or more virtual machines to verify the inclusion of malicious network content in the PDF network content determined to include at least one suspicious characteristic
WHELAN et al. (US 20110314147 A1) discloses a system for detecting unauthorized network access, comprising: one or more electronic data structures comprising data representing one or more mobile wireless units operatively associated with one or more authorized access points; and a network monitor configured to monitor and detect network traffic on a wired network originating from a mobile wireless unit; the network monitor being further configured to query the one or more data structures to determine whether the network traffic originated from a mobile wireless unit associated with an authorized access point or an unauthorized access point; wherein upon determining that the network traffic originated from a mobile wireless unit associated with an unauthorized access point, the network monitor notifies a network operator of the existence of an unauthorized access point on the network.
Sauder et al. (US 20160105802 A1) discloses a method of detecting undesirable signalling traffic received at a telecommunications network, comprising: establishing at 
SCHWARTZ et al. (US 20180124093 A1) discloses a method and system for detecting vulnerable wireless networks coexisting in a wireless environment of an organization are provided. The method includes receiving intercepted traffic, wherein the intercepted traffic is transmitted by at least one wireless device operable in an airspace of the wireless environment, wherein the intercepted traffic is transported using at least one type of wireless protocol; analyzing the received traffic to detect at least one active connection between a legitimate wireless device of the at least one wireless device and at least one unknown wireless device, wherein the legitimate wireless device is at least legitimately authorized to access a protected computing resource of the organization; and determining if the at least one detected active connection forms a vulnerable wireless network.
Silva et al. (US 20140115706 A1) discloses a shadow network, which can be a virtual reproduction of a real, physical, base computer network. Shadow networks duplicate the topology, services, host, and network traffic of the base network using shadow hosts, which are low interaction, minimal-resource-using host emulators. The shadow networks are connected to the base network through virtual switches, etc. in order to form a large obfuscated network. When a hacker probes into a host emulator, a more resource-intensive virtual machine can be swapped in to take its place. When a connection is attempted from a host emulator to a physical computer, the a host 
Marmolejo-Meillon et al. (US 20160044113 A1) discloses receiving first network information from a network; determining a first trust level for the network by matching the network information to provisioning information, wherein the provisioning information indicates the first trust level and an authentication method of the network; verifying that network supports the authentication method, wherein the verifying includes exchanging information with the network; after verifying that the network supports the authentication method, establishing a connection to the network, wherein the connection provides access to an Internet.
Baliga et al. (US 20160308837 A1) discloses a method and apparatus to configure virtual private mobile networks are disclosed. Example methods include provisioning a virtual private mobile network within a wireless network, and, after provisioning the virtual private mobile network, determining whether a first communication from a user equipment matches a security event profile. When the first communication matches the profile, the example methods include transmitting, from the wireless network via a first base transceiver station, an instruction to cause the user equipment to be communicatively coupled to the virtual private mobile network.
Gopalakrishna et al. (US 20170310705 A1) discloses dynamically configuring a deception mechanism in response to network traffic from a possible network threat. In various implementations, a network deception system can receive a packet from a 
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Holz et al. (“Detecting honeypots and other suspicious environments”, June 2005, Proceedings from the Sixth Annual IEEE SMC Information Assurance Workshop, pp. 29-36)
Olson et al. (US 20070286143 A1)
Burns et al. (US 20140096229 A1)
Deshpande et al. (US 20160277427 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

12.17.2021